UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 251811499 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. T Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer T Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ YesT No As of September 30, 2007, the number of Class A common shares of beneficial interest outstanding was 41,197,876. 1 Hersha Hospitality Trust Table of Contents for Quarterly Report on Form 10-Q Item No. Page PART I.FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Consolidated Balance Sheets as of September 30, 2007 [Unaudited] and December 31, 2006 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 [Unaudited] 4 Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2007 and 2006 [Unaudited] 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 36 PART II.OTHER INFORMATION 37 Item 1. Legal Proceedings. 37 Item 1.A Risk Factors. 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Default Upon Senior Securities. 37 Item 4. Submission of Matters to a Vote of Security Holders. 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.
